DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
Claims 3, 4, 13, 15 and 16 are cancelled.  Claims 1 and 18 are amended.  Claims 1, 2, 5-12, 14 and 17-20 are pending. 

Allowable Subject Matter
Claims 1, 2, 5-12, 14 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 was found to be allowable because the transmitting area comprises a transmitting area configured to transmit light without diffusing it and a diffuse transmitting area configured to transmit light while diffusing it, the transmitting area and the diffuse transmitting area being provided end to end in the circumferential direction.

Claims 2, 5-12, 14, 17, 19 and 20 are allowed as being dependent on claim 1.

Claim 18 is allowable because a dichroic mirror configured to transmit one of the light in the first wavelength range and the light in the second wavelength range and reflect a remaining light, wherein the dichroic mirror reflects the light in the first 

The closest available prior art Tian (US PG Pub. 20170111620) Tian discloses a light source unit comprising: a first light source (blue laser device 11 of fig. 18) for emitting light in a first wavelength range (para. 0104; the blue laser device 11 in accordance with sequence, allowing the blue laser to be incident onto a green fluorescence powder region 31 and a blue light diffusion region 322 of the fluorescent wheel 3); a second light source (red laser device 12 of fig. 18) for emitting light in a second wavelength range which differs in wavelength range from the light in the first wavelength range (para. 0104; red laser device 12, allowing the red laser to be incident onto a red light diffusion region 321); a wheel (fluorescent wheel 3 of fig. 18) comprising a wavelength transforming area (fluorescent region 31 of fig. 3) configured to receive the light in the first wavelength range (blue) that is incident thereon from a first surface side to thereby transform the light in the first wavelength range into light in a third wavelength range (illustrated in fig. 5; para. 0096; the fluorescent wheel 3 may include a green fluorescence powder region; with the short wavelength, blue laser is selected as the excitation light in accordance with the principles of energy transition and wavelength conversion, for exciting green fluorescence powder to generate green fluorescence) which differs in wavelength range from the light in the first wavelength range (blue) and the light in the second wavelength range (red) and emit the light in the third wavelength range (green) from a second surface side (illustrated in fig. 5, which merely illustrates a case in which part of the fluorescence is excited out, reflected and transmitted) and a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANELL L OWENS whose telephone number is (571)270-5365. The examiner can normally be reached 9:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANELL L OWENS/Examiner, Art Unit 2882                                                                                                                                                                                                        8 March 2022
/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882